A petition for rehearing accompanied by a motion to amend the opinion has been filed, and upon consideration thereof, it appears from the record that, in addition to the sum of $2632.45 found due by the arbitrator as medical and hospital bills unpaid up to April 15, 1937, undisputed evidence was offered before the commission, on review, showing a further accumulation of medical and hospital bills up to September 16, 1937, amounting to $1105.02. The commission affirmed the award of the arbitrator without entering of record the additional accumulation of medical and hospital bills. The opinion heretofore filed confirmed the commission's award, except in a minor detail.
Under section 8a of the Workmen's Compensation act (Ill. Rev. Stat. 1937, chap. 48, par. 145) compensation for injury not resulting in death includes necessary medical and hospital bills. The award of the commission, therefore, carried with it as a matter of law such bills as were shown, without dispute on the hearing before the commission, to have been incurred. Therefore, confirmation of the award of the commission includes confirmation also of such additional medical and hospital bills. This statement is added to the opinion herein to make clear the rights of the parties herein. *Page 174